Exhibit 10.58

 

COMMERCIAL MORTGAGE NOTE

(for use in New Jersey)

 

CROWN BANK, N.A.

 

 

Amount:  $5,375,000.00

 

Dated:  January 4, 2006

 

 

FOR VALUE RECEIVED, the undersigned (individually and collectively (if more than
one), jointly and severally, the “Borrower”), with an address at 1172 Castro
Street, Mountain View, CA 94040, unconditionally promises to pay to the order of
Crown Bank, N.A.  (the “Bank”), at its office located at 715 Route 70, P.O. Box
130, Brick, New Jersey 08723, or at such other place as the Bank may direct,
FIVE MILLION THREE HUNDRED SEVENTY-FIVE THOUSAND DOLLARS ($5,375,000.00),
together with interest at the rate and on the terms provided in this Commercial
Mortgage Note (including all renewals, extensions and/or modifications, this
“Note”).  The Commitment Letter from the Bank to Borrower, this Note and all
documents executed in connection with this Note are referred to herein
collectively as the “Loan Documents.”

 

1.                                      INTEREST RATE.  The Borrower will pay
the Bank interest on the unpaid principal balance at the annual rate set forth
below (calculated on the actual number of days elapsed over a 360-day year) from
the date of this Note until the entire principal balance has been paid whether
or not judgment is obtained. At no time, however, will the interest rate exceed
the maximum allowable by law.

 

ý                                   Adjustable Rate.  For the first year of this
Note, the interest rate will be fixed at eight and one-quarter (8.25 %) percent,
which is equal to the Wall Street Journal Prime Rate plus one (1%) percent and
then adjusted annually to a fixed rate for the year equal to the Wall Street
Journal Prime Rate plus one (1%) percent, with a floor rate of seven and
one-half (7.50%) percent at all times, subject to the Term Loan Agreement.

 

2.                                      TERM.  This Note matures, and all unpaid
principal, accrued interest and all other amounts recoverable under the Loan
Documents are payable on February 1, 2016 (the “Maturity Date”).

 

3.                                      PAYMENTS.  The Borrower will pay
principal and interest and real estate taxes by making payments as follows
(which payments, will be applied first to any fees, costs, expenses or charges
under the Loan Documents, then to the payment of accrued interest, and the
balance only applied to principal): 12 consecutive monthly installments of
principal and interest in the amount of $46,202.30 plus real estate taxes, said
amount being based upon a twenty (20) year amortization schedule at the interest
rate as set forth above with principal and interest payments adjusted annually
at the time of interest rate reset.  Payments will be made by the Borrower on
the first day of each month beginning March 1, 2006, until the Maturity Date of
February 1, 2016, at which time the Borrower will pay all remaining outstanding
principal plus interest and any fees and charges incurred.

 

4.                                      PREPAYMENTS.  During the term of the
Loan, for the loss on income, there shall be a premium for the prepayment of the
Loan before its scheduled maturity.  (a)  Except as set forth in
subsection (b) below, if the Loan is prepaid, in whole or in part, within the
first year of its term, the premium shall be five (5%) percent of the prepaid
amount.  If prepayment occurs in the second year of its term, the premium shall
be four (4%) percent.  If prepayment occurs in the third year the prepayment
shall be three (3%) percent.  If prepayment occurs in the fourth year the
premium shall be two (2%) percent, and one (1%) percent if it occurs in the
fifth year.  At no time shall the prepayment premium be less than one (1%)
percent.  (b)  If the Borrower sells one of the two buildings to an independent
party at a later date, the Bank will assess a one (1%) percent premium provided
that the Bank receives a payment reducing the Loan in an amount equal to forty
(40%) percent of the initial appraised value and the remaining parcel has a loan
to value not less than sixty (60%) percent of the remaining balance of the
Loan.  In addition, the Borrower must pay a Five Thousand ($5,000.00) and 00/100
Dollar release fee for the release of the parcel.

 

5.                                      LATE FEE.  If the Bank does not receive
the entire amount of any payment required under this Note within fifteen (15)
days of its due date, the Borrower will pay a late fee of five (5%) percent of
that entire amount.  Any such late charge assessed is immediately due and
payable.

 

--------------------------------------------------------------------------------


 

6.                                      MORTGAGE, OTHER COLLATERAL AND
GUARANTEES.  Borrower’s payment and performance obligations hereunder shall be
secured by a first mortgage lien on certain real property located generally at
735 and 745 Airport Road, (Block 1160.01, Lots 229 and 232) Lakewood, Ocean
County, New Jersey (referred to as the “Property” and sometimes referred to as
the “Mortgaged Premises”), assignment of rents and leases on the Mortgaged
Premises, a lien on all property of Vivus Real Estate, LLC affixed to and used
in the operation of the Mortgaged Premises, and the assignment of a $700,000.00
Certificate of Deposit to be opened with the Bank prior to or at Closing and may
also be secured by other liens, assignments or security interests in certain
property and guaranteed by certain guarantees (any party executing a guarantee
being referred to herein as a “Guarantor”).  Any security interests in any other
collateral given to the Bank by any Borrower or Guarantor in connection with any
other obligation to the Bank will also secure repayment of this Note, including
but not limited to fixtures, rents, equipment and machinery.

 

7.                                      REPRESENTATIONS AND WARRANTIES. 
Borrower continually represents and warrants to the Bank that (a) if Borrower or
any Guarantor is an entity, it is duly organized and existing and in good
standing in the state of its organization, has the authority to conduct business
in the state where the Mortgaged Premises are located and has the power to own
its properties and to carry on its business, and the execution, delivery and
performance of the Loan Documents have been duly authorized by all necessary
action; (b) the execution, delivery, and performance of the Loan Documents by
Borrower and any other parties thereto do not require the consent or approval of
any other party and do not conflict with, result in a violation of, or
constitute a default under any agreement or other instrument binding upon such
parties or any law, regulation, court decree, or order applicable to such
parties; and (c) the Loan Documents constitute legal, valid and binding
obligations of the parties thereto enforceable in accordance with their
respective terms.

 

8.                                      AFFIRMATIVE COVENANTS.  Borrower
covenants and agrees with the Bank that, at all times any amounts owing to the
Bank exist, Borrower shall (a) furnish or cause others under the control of
Borrower to furnish such information (including, without limitation, tax returns
and financial information) with respect to Borrower’s or any Guarantor’s
financial condition and business operations as the Bank may reasonably request
from time to time and cooperate; (b) permit employees or agents of the Bank full
and complete access to the Mortgaged Premises, and to Borrower’s financial
records, to make extracts from and/or audit such records and to discuss
Borrower’s business, finances and affairs with Borrower’s officers and outside
accountants, all at Borrower’s expense, if an event of default has occurred and
is continuing; and (c) observe any financial covenants set forth in the
Commitment Letter, including the Borrower’s agreement to maintain a checking
account for the purpose of transacting the business of the Borrower, including,
but not limited to, direct debit of the Loan payments under this Note.  At no
time during the term of this Note shall the amount in the account be less than
the monthly payment due under this Note, Borrower will continue to maintain its
authority to do business in the State of New Jersey, where the Mortgaged
Premises are located.

 

9.                                      NEGATIVE COVENANTS.  Borrower covenants
and agrees with the Bank that, at all times any amounts owing to the Bank exist,
Borrower shall not permit any secondary financing on the Mortgaged Premises,
unless prior approval of the Bank is granted; such prior approval shall not be
unreasonably withheld so long as the Borrower applies first to the Bank for such
secondary financing.

 

10.                               DEFAULT.  Each of the following shall
constitute an event of default (“Event of Default”) under this Note: 
(a) failure of Borrower to make any payment to the Bank (whether upon the
Maturity Date or otherwise) when due hereunder; (b) failure of Borrower or any
Guarantor to comply with or to perform any term, condition or covenant contained
in the Loan Documents that remain uncured for fifteen (15) days after Borrower
received written notice of such failure or the occurrence of any default or
“Event of Default” under any other Loan Document or, except for non-monetary
default, if such compliance cannot be effected within fifteen (15) days,
Borrower commences such compliance within the fifteen (15) days, and diligently
and continuously pursues the same; (c) any representation, warranty,
certification, or other information furnished by or on behalf of the Borrower or
any Guarantor was false or misleading in any material respect when made; (d) the
institution of proceedings by or against the Borrower or any Guarantor under any
bankruptcy or insolvency law, or any law for the benefit of creditors or relief
of debtors, (provided, however, that the institution of involuntary proceedings
against the Borrower or any Guarantor will not be an Event of Default if such
proceeding is discharged or dismissed within thirty (30) days after the
commencement date thereof), or a custodianship, trusteeship, receivership or
assignment for the benefit of creditors is imposed upon or sought by the
Borrower, any Guarantor or any part of the Property; (e) the existence of any
liens for taxes due with respect to the Property unless the liens are being
contested in good

 

--------------------------------------------------------------------------------


 

faith and adequate reserves have been deposited with the Bank, or construction
lien claims which have not been dismissed for thirty (30) days or for which
escrows, satisfactory in amount to the Bank, have not been established by the
Borrower; (f) the failure of the Borrower or any Guarantor to comply with any
other obligation owed to the Bank, now existing or arising after the date of
this Note; and (g) any event which, in the Bank’s judgment, materially adversely
affects (a) the ability of the Borrower or any Guarantor to perform any of its
obligations under the Loan Documents or any Guaranty as applicable; (b) the
business or financial condition of the Borrower or any Guarantor; or (c) the
operations or value of the Property or other collateral or the Bank’s lien or
security interest on the Property or other collateral.

 

11.                               REMEDIES.  Upon the occurrence of an Event of
Default, at Bank’s option (with the exception of (d) above, which shall be
automatic upon said occurrence), all amounts owing to Bank will become due and
payable immediately, without additional notice of any kind to Borrower or any
Guarantor, and interest will continue to accrue on the full amount thereof at a
rate equal to 2% per annum in excess of the rate of interest otherwise charged
hereunder.  In addition, the Bank shall have all the rights and remedies
provided in the other Loan Documents or available at law, in equity, or
otherwise.  All of the Bank’s rights and remedies shall be cumulative and may be
exercised singularly or concurrently.  Election by the Bank to pursue any remedy
shall not exclude pursuit of any other remedy, and an election to make
expenditures or take action to perform any obligation of Borrower or of any
Guarantor shall not affect the Bank’s right to declare an Event of Default and
to exercise its rights and remedies.

 

12.                               RIGHT OF SETOFF.  Borrower grants to the Bank
a contractual possessory security interest in, and hereby assigns, conveys,
delivers, pledges, and transfers to the Bank all of Borrower’s right, title and
interest in and to, Borrower’s present and future bank accounts.  Borrower
authorizes the Bank to charge or set off all sums owing to the Bank against any
and all such accounts and, at the Bank’s option, to administratively freeze all
such accounts to allow the Bank to protect the Bank’s charge and setoff rights
provided in this paragraph.

 

13.                               EXPENSES.  Borrower agrees to pay the Bank
upon demand all reasonable costs and expenses of collection of this Note
(including the reasonable fees and expenses of outside counsel), and any
judicial or non-judicial enforcement of the Bank’s rights under the Note and
other Loan Documents including, without limitation, any court proceeding,
bankruptcy or insolvency case, appeal, or post-judgment collection services.

 

14.                               GENERAL PROVISIONS.  Borrower waives
presentment, demand for payment, protest, notice of dishonor, and notice of
default or of an Event of Default.  Upon any change in the terms of this Note or
any of the other Loan Documents, and unless otherwise expressly stated in
writing, Borrower and any Guarantor shall not be released from liability. 
Borrower agrees that the Bank may renew or extend this Note, or release any
party, Guarantor or collateral, or impair, fail to realize upon or perfect the
Bank’s security interest in any collateral, and take any other action deemed
necessary by the Bank without the consent of or notice to anyone.

 

15.                               GOVERNING LAW.  This Note shall be construed
according to the laws of the State of New Jersey, without regard to conflicts of
law.

 

16.                               SEVERABILITY.  If any provision of the Loan
Documents is found to be invalid or unenforceable, such provision shall be
stricken and all remaining provisions of the Loan Documents shall remain valid
and enforceable.

 

17.                               WAIVER; AMENDMENTS.  No amendment of the Loan
Documents, and no waiver of any one or more of the provisions hereof and
thereof, shall be effective unless set forth in a writing prepared by Borrower
or Guarantor, whichever is applicable, and signed by the Bank; provided,
however, that any such waiver shall be restricted to the matters specified in
such writing.

 

18.                               ENTIRE AGREEMENT.  The Loan Documents
constitute the sole agreement of the parties regarding the subject matter hereof
and thereof and supersede all oral negotiations and prior writings regarding the
subject matter hereof and thereof.

 

19.                               WAIVER OF JURY TRIAL; CONSENT TO JURISDICTION;
SERVICE OF PROCESS.  BORROWER KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVES
THE RIGHT TO TRIAL BY JURY WITH RESPECT TO ANY MATTER RELATING TO, ARISING FROM
OR IN CONNECTION WITH THE LOAN DOCUMENTS.  BORROWER ALSO CONSENTS TO THE
JURISDICTION OF THE COURTS OF THE STATE WHOSE LAWS GOVERN THE LOAN DOCUMENTS AND

 

--------------------------------------------------------------------------------


 

AGREES THAT SERVICE OF PROCESS MAY BE MADE UPON BORROWER BY MAILING A COPY OF
SUCH PROCESS TO BORROWER.

 

20.                               FURTHER ASSURANCES.  Borrower agrees to
cooperate and take all necessary steps as reasonably requested by the Bank to
carry out the spirit and intent of the Loan Documents, including, without
limitation, executing or reexecuting any of the Loan Documents.

 

21.                               SUCCESSORS AND ASSIGNS.  The Loan Documents
shall be binding upon Borrower and Borrower’s successors and assigns and shall
inure to the benefit of the Bank, its successors and assigns.  Borrower may not
assign or transfer Borrower’s rights under the Loan Documents without the prior
written consent of the Bank.

 

IN WITNESS WHEREOF, BORROWER, INTENDING TO BE LEGALLY BOUND, HAS EXECUTED THIS
NOTE AS OF THE DATE ABOVE WRITTEN.

 

ATTEST OR WITNESSED BY:

BORROWER:

 

 

 

 

Vivus, Inc., a Delaware Corporation

 

 

 

 

 

 

By:

 /s/ Jay Samuels

 

By:

 /s/ Timothy E. Morris

 

Jay Samuels, Esq.

 

Timothy E. Morris, Vice President Finance

 

 

and Chief Financial Officer

 

 

 

 

 

 

 

Vivus Real Estate, LLC,

 

a New Jersey Limited Liability Company

 

 

 

 

 

 

By:

 /s/ Jay Samuels

 

By:

 /s/ Timothy E. Morris

 

Jay Samuels, Esq.

 

Vivus, Inc., a Delaware Corporation, Sole Member
Timothy E. Morris, Vice President Finance
and Chief Financial Officer

 

--------------------------------------------------------------------------------